   Case 2:65-cv-15556-ILRL-JVM Document 1640 Filed 08/10/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, ET AL.,                   CIVIL ACTION
                                             NO. 65-15556 “B”
VERSUS
                                             JUDGE LEMELLE
TANGIPAHOA PARISH SCHOOL BOARD,
ET AL.                                       MAGISTRATE JUDGE MEERVELD


             PLAINTIFFS’ MOTION FOR EXTENSION OF TIME

     On July 30, 2020, the court held a hearing and thereafter

issued an order on August 6, 2020, directing that both the Court

Compliance Officer and defendants’ counsel to provide all counsel

with documents that had been submitted to the court, but

apparently, not submitted to undersigned counsel. Plaintiffs

object to the process and procedure implemented concerning

submissions to the court that were not submitted as specified by

ORDER, Record Document 1636, which specified:

     “that any supplemental materials to previous1y received
     evidentiary materials from the last hearing shall be
     filed by affidavit no later than July 21, 2020; and
     replies to same shall be filed no later than 5 days
     from the filing date of an opponent’s supplement.

The defendants did not file any supplemental materials into

the record prior to the hearing on July 30, 2020.              During

the course of the July 30-hearing, however, it became

obvious that the court had received supplemental documents


                              Page 1 of 5
   Case 2:65-cv-15556-ILRL-JVM Document 1640 Filed 08/10/20 Page 2 of 5




that had not been filed into the record or given to

undersigned counsel for plaintiffs.          How the court received

these documents is not in the record and there are no

authenticating affidavits.        Plaintiffs object to the

admission of these documents into evidence. Furthermore, The

July 30 hearing was an evidentiary hearing and plaintiffs

object to being denied a meaningful opportunity to

participate because of defendants failure to disclose

evidence that the court had ordered them to disclose. The

belated attempt to provide what defendants should have

provided long ago imposes unfair conditions on plaintiffs’

attorneys.

    The court ordered the Tangipahoa Parish School Board to

provide undersigned counsel with the documents. Defendants

have filed a Notice of Compliance [Record Document 1639]

claiming compliance with the court order to provide

undersigned counsel with the documents sent to the court and

additional available informaton concerning academic

performance of blsck students. However defendants did not

identify for the record the documents sent to undersigned

counsel; nor is there any verification in the record that


                              Page 2 of 5
   Case 2:65-cv-15556-ILRL-JVM Document 1640 Filed 08/10/20 Page 3 of 5




the documents sent to undersigned counsel are the same

documents that were provided to the court.

    The court also directed that defendants:

    ...shall obtain information/data set forth by the
    court and distribute same to the court all
    counseled the compliance officer and the
    desegregation implementation officer no later than
    August 6, 2020. After conferring with all parties,
    plaintiffs’ counsel shall file any motions
    regarding disputes by August 10, 2020, but only
    after conferring with all counsel per local rules
    of court in an effort to resolve the relevant
    issues.

Nothing presented by defendants has changed the position of

plaintiffs concerning the pending motion for unitary status.

The facts before the court have not changed; nor has the law

concerning unitary status changed.

    After conferring with the class in this case,

undersigned counsel refuse to consent to what amounts to a

suspension of the 14th Amendment protecting the

rights of Black children and their parents and Black

teachers. Longevity of opposition to removing all vestiges

of the dual school system based on race is not a

justification for abandoning the Constitution.




                              Page 3 of 5
   Case 2:65-cv-15556-ILRL-JVM Document 1640 Filed 08/10/20 Page 4 of 5




    School officials openly and boldly tell the court about

their plans for massive infrastructure changes and tell the

court nothing about how the plans impact desegregation

and what the plans do to improve desegregation of the school

system. The Tangipahoa Parish School Board now tells the

court that it has $15-$20 million dollars for infrastructure

changes to address growth in new white population

areas which will expand already predominately white schools.

Defendants have filed a Notice of Compliance regarding

information ordered by the court: but its counsel demands

final responses to unitary status and refuses to consent

to discovery regarding their new submissions to the court.

They make the incredulous claim that there is no information

regarding Black student performance in Tangipahoa

Parish. Undersigned counsel submitted data to the Court

Compliance Officer demonstrating that the State Department

Of Education evaluates each school in the Tangipahoa Parish

school system and an overwhelming number of schools attended

by black children are classified as being in urgent need of

intervention.    Based on the information provided and

inquires of the court at the July 30-hearing, undersigned


                              Page 4 of 5
   Case 2:65-cv-15556-ILRL-JVM Document 1640 Filed 08/10/20 Page 5 of 5




counsel asked opposing counsel for additional time to review

and consult with experts, perform discovery, to file any

disputes to the information provided and to raise further

disputes concerning the pending motion for unitary status.

Defense counsel refused to consent.

    The plaintiffs therefore move the court grant them 90

days to review information and to conduct any discovery

relevant to the recently submitted documents and inquiries

made by tne court concerning academic performaqnce of black

students.

                            RESPECTFULLY SUBMITTED
                            BY ATTORNEY FOR PLAINTIFFS


                            /S/ CASSANDRA BUTLER,
                            ______________________________
                            CASSANDRA BUTLER, #18152
                            POST OFFICE BOX 407
                            INDEPENDENCE, LA 70443
                            PHONE: 985-878-4881
                            FAX: 985-878-4882


                            /S/ NELSON DAN TAYLOR, SR.
                            _______________________________
                            NELSON DAN TAYLOR, SR. (# 12684)
                            J. K. Haynes Legal Defense Fund
                            1822 N Acadian Thruway W
                            Baton Rouge, LA 70802
                            Phone: 504-214-7109
                            Email: jklegal777@gmail.com
                            Fax: 225-612-6612



                              Page 5 of 5
